In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1510
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

SAMANTHA SYKES,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
        No. 1:10-cr-00713-3 — Samuel Der-Yeghiayan, Judge.
                    ____________________

  ARGUED OCTOBER 1, 2014 — DECIDED DECEMBER 29, 2014
                    ____________________

   Before WOOD, Chief Judge, and RIPPLE and TINDER, Circuit
Judges.
    RIPPLE, Circuit Judge. Samantha Sykes pleaded guilty to
participation in a bank fraud scheme, in violation of 18
U.S.C. § 1344, and was sentenced to fifty-seven months’ im-
prisonment. At sentencing, the district court determined that
her total offense level was twenty-three and that her criminal
history category was III, thus resulting in an advisory guide-
lines range of fifty-seven to seventy-one months. In arriving
2                                                 No. 14-1510

at this offense level, the district court applied two enhance-
ments. First, the court determined that Ms. Sykes could rea-
sonably have foreseen, and thus was responsible for, the
scheme’s entire intended loss amount of $653,417. This de-
termination resulted in a fourteen-level enhancement under
United States Sentencing Guideline § 2B1.1(b)(1)(H). Second,
the court determined that a two-level enhancement was
warranted under § 2B1.1(b)(10)(C), because Ms. Sykes’s of-
fense involved “sophisticated means.” Finally, the district
court considered and rejected her submission that family cir-
cumstances justified a below-guidelines sentence. Ms. Sykes
then brought this appeal.
   We hold that the district court was correct in its determi-
nation that the evidence supported the fourteen-level en-
hancement. The district court correctly interpreted the appli-
cable guideline provision and did not clearly err in its esti-
mation of the factual record. We also believe that the court
was correct in its view that the fraudulent scheme involved
sophisticated means. Lastly, after examination of the record,
we are convinced that the district court adequately took into
account Ms. Sykes’s family circumstances in imposing sen-
tence.


                              I
                      BACKGROUND
                              1.
   From October 2007 to November 2009, Ms. Sykes and her
confederates, Chauncey Hicks, Terence Sykes, Tacara Tan-
ner, Philip Morris, and Michelle Pittman, participated in a
scheme to defraud Chicago area banks through a check-
No. 14-1510                                                3

kiting scheme. To execute this scheme, the defendants re-
cruited individuals, known as nominees, to open checking
accounts with the victim banks in the names of fictitious
businesses. The defendants then fraudulently inflated the
balance of those accounts with worthless checks and then
withdrew funds from the accounts before the banks discov-
ered that the checks were worthless.
   Ms. Sykes’s cousin and fellow recruiter, Terence Sykes,
with whom Ms. Sykes lived during the relevant period, in-
troduced her to the scheme. Before joining, she discussed her
involvement with Hicks, the leader of this scheme; he had
responsibility for creating the fraudulent business docu-
ments used by the nominees to open checking accounts.
    In total, the scheme employed five recruiters and forty-
seven nominees. The scheme’s participants fraudulently
opened approximately 336 accounts at approximately eight
different banks. Ms. Sykes acted as a recruiter for the
scheme. She also assisted at least five nominees by going
with them to open fraudulent bank accounts. She had re-
cruited some of the nominees whom she coached; other in-
dividuals had recruited the remainder. Overall, the scheme
fraudulently inflated accounts by a total of $653,417, of
which $506,507 was actually withdrawn. In her plea agree-
ment, Ms. Sykes admitted that “as a result of her and others’
participation in the scheme, the nominee account balances at
the victim banks were fraudulently inflated by at least ap-
proximately $184,400,” of which $116,106 was withdrawn. 1



1   R.95 at 6.
4                                                          No. 14-1510

                                      2.
    A grand jury indicted Ms. Sykes and her codefendants on
ten counts of bank fraud, in violation of 18 U.S.C. § 1344. Af-
ter signing a plea agreement, Ms. Sykes, on November 29,
2011, pleaded guilty to one count (Count Six) of the super-
seding indictment. The presentence report (“PSR”) calculat-
ed her total offense level at twenty-three and her criminal
history category at III. This calculation resulted in an adviso-
ry guideline range of fifty-seven to seventy-one months’ im-
prisonment. In determining the total offense level, the PSR
applied two enhancements. First, it concluded that
Ms. Sykes reasonably could have foreseen, and thus was re-
sponsible for, the scheme’s entire intended loss amount of
$653,417. This determination resulted in a fourteen-level en-
hancement under § 2B1.1(b)(1)(H). Second, applying
§ 2B1.1(b)(10)(C), the PSR further determined that a two-
level enhancement was warranted because Ms. Sykes’s of-
fense had involved “sophisticated means.”
   Ms. Sykes also presented a sentencing memorandum to
the district court. She raised three points that are relevant to
her appeal. First, she disputed the PSR’s conclusion that she
reasonably could have foreseen Hicks’s entire scheme. Con-
sequently, in her view, she could not be held responsible for
the entire $658,417 loss caused by the illegal activity. Rather,
she submitted that she could only foresee, and thus should
only be held accountable for, the $196,400 loss that directly
resulted from her participation in the scheme. 2 Second,

2 In arguing that she caused, and thus reasonably could foresee, $196,400
in loss, Ms. Sykes’s sentencing memorandum relied on an exhibit which
purported to be her plea agreement. See R.190 at 4. This exhibit, however,
                                                            (continued…)
No. 14-1510                                                                5

Ms. Sykes argued that she did not use any sophisticated
means in carrying out her offense. Finally, she invited the
court’s attention to her dire family circumstances: that she
was the sole caregiver of her two children and that, as a
practical matter, there would be no caregiver to substitute
for her if she were to receive a custodial sentence. She asked
the district court to consider this unfortunate circumstance
in mitigation and submitted that it warranted a below-
guidelines sentence.
    At the sentencing hearing, the district court rejected each
of Ms. Sykes’s submissions. Instead, the district court took
the view that she reasonably could have foreseen the entire
loss inflicted by the scheme on the victim banks. The court
noted that Ms. Sykes had “admitted that she knew what the
scheme entailed and knew that she was participating in a
larger scheme,” and knew that at least one other person,
Terence Sykes, was recruiting nominees for the scheme. 3



(…continued)
contained several discrepancies with Ms. Sykes’s actual plea agreement
filed with the district court. Notably, this exhibit stated that “as a result
of her and others’ participation in the scheme, the nominee account bal-
ances at the victim banks were fraudulently inflated by at least approxi-
mately $196,400.” R.190-1 at 6. In contrast, her actual plea agreement
stated this figure to be $184,400. R.95 at 6. It is unclear how Ms. Sykes
arrived at the figure of $196,400. This precise figure does not appear to
have any basis in the record. Nevertheless, this discrepancy is irrelevant
to Ms. Sykes’s sentence given that the enhancement applicable under the
Sentencing Guidelines would be the same for both amounts. See U.S.S.G.
§ 2B1.1(b)(1).
3   R.219 at 14.
6                                                         No. 14-1510

    The district court also agreed with the PSR that the
scheme had utilized sophisticated means; the court focused
in particular on the scheme’s use of fictitious entities and the
need to coordinate time-sensitive conduct among numerous
coconspirators. Finally, the district court considered and re-
jected Ms. Sykes’s submission that her family circumstances
justified a sentence reduction. The court explained that she
“ha[d] not pointed to sufficient facts to show that her family
situation [was] so extraordinary to warrant a non-custodial
sentence.” 4 The district court ultimately sentenced Ms. Sykes
to fifty-seven months’ imprisonment. This sentence was at
the bottom of the applicable guidelines range.
   Ms. Sykes now asks us to review these sentencing deci-
sions of the district court.5


                                    II
                             DISCUSSION
                                    1.
   We first address Ms. Sykes’s contention that the district
court erred when it increased her guidelines offense level by
fourteen based on its finding that the fraud loss caused by
her coconspirators had been reasonably foreseeable to her.
The standards that govern this inquiry are well-settled. We
review a district court’s interpretation and application of the

4   Id. at 36.
5  The district court’s jurisdiction was predicated on 18 U.S.C. § 3231.
Our jurisdiction is predicated on 18 U.S.C. § 3742(a)(2) and 28 U.S.C.
§ 1291.
No. 14-1510                                                    7

Sentencing Guidelines de novo and its factual findings for
clear error. United States v. Wright, 651 F.3d 764, 774 (7th Cir.
2011).
    To calculate a defendant’s offense level under the Sen-
tencing Guidelines, a district court first determines the base
offense level and then applies specific offense characteristics.
See United States v. Salem, 597 F.3d 877, 884 (7th Cir. 2010). In
cases involving property offenses, the applicable specific of-
fense characteristic depends on the amount of “loss” result-
ing from the defendant’s crime. The Guidelines define “loss”
as “the greater of actual loss or intended loss.” U.S.S.G.
§ 2B1.1 cmt. n.3(A). “Actual loss,” in turn, is defined as fol-
lows:
       (i)    Actual Loss.—“Actual loss” means the
       reasonably foreseeable pecuniary harm that re-
       sulted from the offense.
       ….
       (iv) Reasonably     Foreseeable    Pecuniary
       Harm.—For purposes of this guideline, “rea-
       sonably foreseeable pecuniary harm” means
       pecuniary harm that the defendant knew or,
       under the circumstances, reasonably should
       have known, was a potential result of the of-
       fense.
Id. § 2B1.1 cmt. n.3(A)(i), (iv).
    “Specific offense characteristics depend not only on the
offense of conviction but also on relevant conduct.” Salem,
597 F.3d at 884. In cases involving “jointly undertaken crim-
inal activity,” relevant conduct is determined on the basis of
“all reasonably foreseeable acts and omissions of others in
8                                                   No. 14-1510

furtherance of the jointly undertaken criminal activity.”
U.S.S.G. § 1B1.3(a)(1)(B). Thus, when calculating “loss” un-
der § 2B1.1(b)(1), “[s]ection 1B1.3(a)(1)(B)…indicates that [if
a] defendant [is] engaged in a criminal scheme with other
individuals, the court should calculate the loss based not on-
ly on the defendant’s own actions, but ‘all reasonably fore-
seeable acts and omissions of others in furtherance of the
jointly undertaken criminal activity.’” United States v. Adeniji,
221 F.3d 1020, 1027 (7th Cir. 2000).
    Our case law requires that § 1B1.3(a)(1)(B) be applied
through a two-step analysis. See United States v. Aslan, 644
F.3d 526, 536 (7th Cir. 2011). “With respect to the loss
amount that can be attributed to a defendant, the court must
determine (1) whether the acts resulting in the loss were in
furtherance of jointly undertaken criminal activity; and (2)
whether those acts were reasonably foreseeable to the de-
fendant….” Id. at 536–37. Ms. Sykes does not contest the dis-
trict court’s finding regarding the scope of her jointly under-
taken criminal activity. Her contention therefore turns on
whether the district court correctly determined that she rea-
sonably could have foreseen the scope of the fraudulent activ-
ity. We review the sentencing court’s foreseeability findings
for clear error. Id. at 537.
   The concept of foreseeability is employed in many legal
contexts. It is important, therefore, that we pause and ensure
that we focus on the role it plays in the administration of this
guideline. The application note to § 1B1.3 provides an excel-
lent starting point:
       Because a count may be worded broadly and
       include the conduct of many participants over
       a period of time, the scope of the criminal ac-
No. 14-1510                                                9

      tivity jointly undertaken by the defendant (the
      “jointly undertaken criminal activity”) is not
      necessarily the same as the scope of the entire
      conspiracy, and hence relevant conduct is not
      necessarily the same for every participant. In
      order to determine the defendant’s accounta-
      bility for the conduct of others under subsec-
      tion (a)(1)(B), the court must first determine the
      scope of the criminal activity the particular de-
      fendant agreed to jointly undertake (i.e., the
      scope of the specific conduct and objectives
      embraced by the defendant’s agreement). The
      conduct of others that was both in furtherance
      of, and reasonably foreseeable in connection
      with, the criminal activity jointly undertaken
      by the defendant is relevant conduct under this
      provision. The conduct of others that was not
      in furtherance of the criminal activity jointly
      undertaken by the defendant, or was not rea-
      sonably foreseeable in connection with that
      criminal activity, is not relevant conduct under
      this provision.
      ….
      Note that the criminal activity that the defend-
      ant agreed to jointly undertake, and the rea-
      sonably foreseeable conduct of others in fur-
      therance of that criminal activity, are not nec-
      essarily identical. For example, two defendants
      agree to commit a robbery and, during the
      course of that robbery, the first defendant as-
      saults and injures a victim. The second defend-
10                                                No. 14-1510

       ant is accountable for the assault and injury to
       the victim (even if the second defendant had
       not agreed to the assault and had cautioned the
       first defendant to be careful not to hurt any-
       one) because the assaultive conduct was in fur-
       therance of the jointly undertaken criminal ac-
       tivity (the robbery) and was reasonably fore-
       seeable in connection with that criminal activi-
       ty (given the nature of the offense).
U.S.S.G. § 1B1.3 cmt. n.2.
    As the commentary makes clear, “[f]oreseeability is not
equivalent to actual knowledge.” Aslan, 644 F.3d at 537. A
defendant need not know of a coconspirator’s actions for
those actions to be reasonably foreseeable. Id. Nor does this
standard require that a defendant interact with, or even
know of, her fellow coconspirators, provided of course that
the involvement of the others and their actions in further-
ance of the conspiracy were reasonably foreseeable. See Unit-
ed States v. Wang, 707 F.3d 911, 916 (7th Cir. 2013) (holding
that a defendant could reasonably foresee the loss caused by
forty-one other coconspirators even though he only knew of
three others that were involved in the conspiracy); Adeniji,
221 F.3d at 1028–29; United States v. Tauil-Hernandez, 88 F.3d
576, 579 (8th Cir. 1996). Rather, a “court [can] determine rea-
sonable foreseeability based on whether [the defendant]
demonstrated a substantial degree of commitment to the
conspiracy’s objectives, either through his words or his con-
duct.” Wang, 707 F.3d at 916 (internal quotation marks omit-
ted).
   Ms. Sykes argues that she could reasonably foresee only
that amount of fraud loss that she directly caused, that is,
No. 14-1510                                                              11

$196,400 in loss. 6 We do not believe that the record supports
Ms. Sykes’s assertion. The scheme in which she was in-
volved utilized approximately five recruiters and forty-
seven nominees. She was a recruiter for the scheme and as-
sisted at least five nominees by going with them to open
fraudulent bank accounts. Some of these nominees were in-
dividuals who had been recruited by others. Her cousin, and
fellow recruiter, Terence Sykes, introduced her to the scheme
and was her roommate during the course of the scheme.
Ms. Sykes also knew, and regularly communicated with,
Hicks, the scheme’s leader.
    Moreover, in holding Ms. Sykes responsible for $658,417
in loss, the total intended fraud loss caused by the scheme,
the district court noted that “[t]he defendant admitted that
she knew what the scheme entailed and knew that she was
participating in a larger scheme,” and “that the defendant
knew that at least one other person was recruiting nominees
for the scheme as well,” namely, Terence Sykes. 7 We previ-

6 Appellant’s Br. 18. As mentioned earlier, it is unclear how Ms. Sykes
arrived at the figure of $196,400. See supra note 2. Based on the record, it
appears that she meant to say $184,400. See id. Nevertheless, this discrep-
ancy is irrelevant for purposes of this appeal. Id.
7  R.219 at 14. In her plea agreement, Ms. Sykes admitted several facts
indicating that she knew the extent of the criminal scheme in which she
was involved as well as what that scheme entailed. In particular,
Ms. Sykes admitted that she, “along with [her] codefendants
Chauncey Hicks (‘Hicks’), Terence Sykes, and Philip Morris (‘Morris’),
did knowingly devise, and intend to devise, and participate in, and at-
tempt to participate in, a scheme to defraud financial institutions.” R.95
at 2. She admitted to learning about this scheme from Terence Sykes and
meeting with Hicks “in the presence of Terence Sykes, to discuss [her]
involvement in the scheme.” Id. at 3. She admitted to having knowledge
                                                            (continued…)
12                                                           No. 14-1510

ously have viewed facts like these as providing ample sup-
port for a finding of reasonable foreseeability. See Adeniji,
221 F.3d at 1029–30; see also Wang, 707 F.3d at 916.
     Our decision in Adeniji is particularly illustrative. Adeniji
involved a conspiracy by three individuals to defraud the
Motorola Corporation by causing the company to issue five
checks to two different fictitious businesses. Adetoro Adeni-
ji, a clerk in Motorola’s accounts payable department, caused
the checks to issue, and Ademola Allismith and Abdul
Adediran each set up one of the two fictitious businesses.
There was no direct evidence in the case that Allismith and
Adediran ever communicated with each other or even knew
of each other’s existence. Nevertheless, this court affirmed
the district court’s finding that the loss caused by Adediran
was foreseeable to Allismith. In making this determination,
the court noted several important facts. First, the court ob-
served that Adediran and Allismith took nearly identical
steps, close in time, to establish mailing addresses and bank

(…continued)
that “Terence Sykes and Hicks caused nominees to withdraw money
from the nominee accounts…, knowing that the balances in the nominee
accounts had been inflated by fraudulent means.” Id. She admitted to
recruiting nominees and coaching at least five nominees to open and
fraudulently inflate thirty-seven bank accounts. She acknowledged that
she “understood that Hicks was going to fraudulently inflate the balance
in the nominee accounts in order to make it appear that more money was
in the accounts than there actually was, and then withdraw money from
the nominee accounts with [those] inflated balances.” Id. at 4. Finally, she
admitted that she “knew from Terence Sykes and Hicks that the nomi-
nees typically provided the money to Hicks,” and that “Hicks or Ter-
ence Sykes on behalf of Hicks then paid [her] approximately $50 to $100
for each nominee.” Id. at 4–5.
No. 14-1510                                                 13

accounts for their respective, fictitious businesses. Adeniji,
221 F.3d at 1029. Second, the court acknowledged that
Adediran and Allismith each separately coordinated their
efforts with Adeniji, the scheme’s leader. Id. Finally, the
court noted that several suspicious bank transactions by the
three codefendants made it “plausible to infer” that they
were “sharing the proceeds of the checks that Motorola is-
sued to” Adediran’s fictitious business. Id. at 1028.
    The evidence of knowledge and coordination are just as
strong in the present case as in Adeniji. Ms. Sykes, along with
her fellow recruiters, coordinated their efforts with Hicks
and took nearly identical steps to defraud their victims. Fur-
ther, Ms. Sykes’s involvement in this scheme was not limited
to her relationship with Hicks, the scheme’s leader. Rather,
she personally knew and worked closely with at least one
other recruiter in this scheme, namely Terence Sykes. On
these facts, the district court was entitled to conclude that
Ms. Sykes reasonably could foresee the total intended fraud
loss caused by her codefendants. The district court did not
clearly err in holding Ms. Sykes accountable for the total
fraud loss caused by her codefendants.


                                2.
    Ms. Sykes also contends that the district court erred in
concluding that her offense involved the employment of so-
phisticated means. We review for clear error a district court’s
finding that an offense involved sophisticated means. United
States v. Green, 648 F.3d 569, 576 (7th Cir. 2011).
   The Sentencing Guidelines provide for a two-level in-
crease in a defendant’s offense level if the offense involved
14                                                 No. 14-1510

sophisticated        means.     U.S.S.G.      § 2B1.1(b)(10)(C).
“‘[S]ophisticated means’ means especially complex or espe-
cially intricate offense conduct pertaining to the execution or
concealment of an offense.” Id. § 2B1.1 cmt. n.9(B). The pur-
pose of the enhancement is to deter “elaborate efforts to
avoid detection.” United States v. Landwer, 640 F.3d 769, 772
(7th Cir. 2011) (per curiam). Use of fictitious entities to hide
transactions ordinarily indicates sophisticated means.
U.S.S.G. § 2B1.1 cmt. n.9(B). In cases involving jointly under-
taken criminal activity, the sophisticated means enhance-
ment may apply to a defendant “so long as the use of sophis-
ticated means by [his] other criminal associates was reason-
ably foreseeable to him.” Green, 648 F.3d at 576.
    Ms. Sykes stresses that she engaged in no “complex or
especially intricate conduct” in furtherance of her jointly un-
dertaken criminal activity. 8 The enhancement applies, how-
ever, not only to her own conduct, but also to all reasonably
foreseeable sophisticated means employed by her cocon-
spirators. Id. Ms. Sykes knew that this scheme required her
coconspirators to create a variety of complex counterfeit
documents for a number of fake corporations. The scheme
involved, moreover, coordinating time-sensitive conduct
among numerous coconspirators. As the Government points
out, it “required deceiving numerous banks and business
bankers, who presumably had a good deal of skill in this ar-
ea.” 9 Together, these facts certainly provide ample support
for the district court’s finding that Ms. Sykes’s offense in-


8   Appellant’s Br. 21.
9   Appellee’s Br. 32.
No. 14-1510                                                   15

volved sophisticated means. See U.S.S.G. § 2B1.1 cmt. n.9(B);
see also United States v. Knox, 624 F.3d 865, 871 (7th Cir. 2010)
(“Knox’s coordination of various moving parts of the scheme
and his ability to fool so many lenders into extending mort-
gages they otherwise would not have extended also speaks
to the scheme’s sophistication.”); United States v. Rettenberger,
344 F.3d 702, 709 (7th Cir. 2003) (noting that “[c]areful execu-
tion and coordination [of a criminal venture] over an ex-
tended period” supported a finding of sophisticated means).
The district court’s decision to apply a sophisticated means
enhancement was not clearly erroneous.


                                 3.
    Ms. Sykes also asks that we determine whether the dis-
trict court properly considered and adequately weighed her
family circumstances as a mitigating factor. We review “de
novo whether a district court followed proper procedures in
sentencing, including its consideration of the 18 U.S.C.
§ 3553(a) factors and any evidence in mitigation.” United
States v. Trujillo-Castillon, 692 F.3d 575, 578 (7th Cir. 2012).
We previously have recognized that “[a] defendant’s ex-
traordinary family circumstances can constitute a legitimate
basis for imposing a below-guidelines sentence.” United
States v. Schroeder, 536 F.3d 746, 755 (7th Cir. 2008). Because
Ms. Sykes squarely raised this factor, the district court was
required to consider her family circumstances and to “pro-
vide an adequate analysis of how much weight, if any, it
should command.” Id. at 756. “Neither Schroeder nor any of
our other decisions require[ a] district court to give any par-
ticular weight to [a defendant’s] family circumstances.”
United States v. Gary, 613 F.3d 706, 711 (7th Cir. 2010). Rather,
16                                                    No. 14-1510

Schroeder only “stands for the proposition that a sentencing
court cannot summarily disregard a defendant’s potentially
meritorious [family circumstances] arguments.” Id. “[A]s
long as a sentencing court considers the [defendant’s] argu-
ments made in mitigation, even if implicitly and imprecisely,
the sentence imposed will be found reasonable.” United
States v. Diekemper, 604 F.3d 345, 355 (7th Cir. 2010).
    Ms. Sykes argues “that the district court did [not] engage
in detailed and meaningful consideration of [her] dire family
circumstances.” 10 In particular, she argues that the district
court “never addressed [at] all the heart of [her] plea—that
she is the single mother of two, she is the only parent her
kids [have] ever known, and there will be no family mem-
bers to take care of her kids if she is sent to jail for a long pe-
riod.” 11
     In rejecting her argument, the district court said:
              I’ve also considered the defendant’s family
          circumstances. The Seventh Circuit has stated
          that when a defendant presents an argument
          for a lower sentence based on extraordinary
          family circumstances, the relevant inquiry is
          the effect of the defendant’s absence on her
          family members [citing United States v. Schroed-
          er, 536 F.3d 746 (7th Cir. 2008)].
             I have considered the fact that the defend-
          ant is a sole caregiver for her children and that


10   Appellant’s Br. 26.
11   Id. at 25–26.
No. 14-1510                                                    17

          there may not be another caregiver readily
          available. While such facts are mitigating facts,
          they do not offer sufficient justification for the
          limited sentence proposed by the defendant.
          Those that commit crimes are not excused
          simply because they have children. The de-
          fendant committed the instant crime knowing
          that it could mean the separation—future sepa-
          ration from her children and at the time she
          was pregnant. The defendant has not pointed
          to sufficient facts to show that her family situa-
          tion is so extraordinary to warrant a non-
          custodial sentence.[ 12]
    As this excerpt demonstrates, the district court did not
dismiss summarily Ms. Sykes’s argument about her family
circumstances. Rather, it considered those circumstances and
gave sound reasons for concluding why they did not war-
rant a below-guidelines sentence. We cannot accept
Ms. Sykes’s characterization that the court’s consideration of
this issue was “superficial.” 13 The court explicitly addressed
the circumstances that it considered potentially mitigating.
The court’s treatment of the issue comports with our case
law. See, e.g., United States v. Castaldi, 547 F.3d 699, 706–07
(7th Cir. 2008) (holding that a brief explanation of a within-
guidelines sentence was sufficient where the court indicated
that it had considered the defendant’s arguments); United
States v. Poetz, 582 F.3d 835, 839 (7th Cir. 2009) (affirming the


12   R.219 at 35–36.
13   Appellant’s Br. 25.
18                                                     No. 14-1510

defendant’s sentence where the district court’s sentencing
remarks were “peppered with references to [the defendant’s]
family” and the record as a whole established that the court
implicitly considered the defendant’s family circumstances
arguments). Because the district court meaningfully consid-
ered Ms. Sykes’s family circumstances arguments, the
court’s determination was procedurally correct. To the ex-
tent that Ms. Sykes submits that her sentence is not substan-
tively reasonable, we must conclude that her argument has
no merit. The decision was within the advisory Guidelines
and reflected the seriousness of the offense.


                            Conclusion
     The judgment of the district court is affirmed.
                                                  AFFIRMED